Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2022, has been entered.
Applicants’ submission includes an amendment, in which claims 1, 17, and 18 have been amended.
No claims have been canceled or added; claims 1-10, 13-15, 17-19, 22, and 23 are presently pending in this application.

Withdrawn Rejection
	The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 17-19, stated in the previous Final Rejection, have been withdrawn in view of Applicants’ amendments thereto.

Allowable Subject Matter
Claims 1-10, 13-15, 17-19, 22, and 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:.
The cited references of record do not teach or suggest the claimed catalyst production process, wherein catalyst materials are calcined  in a calcining oven having one or more separate reheating chambers, in which heated calcining gas is circulated from the reheating chambers into the calcining oven, and recirculated back into the reheating chambers at least 10 times, followed by increasing the over temperature in increments ranging from about 0.5°F/min to about 10°F/min such that the temperature in the oven does not vary more than about 25%, maintaining the oven at a final calcining temperature for a period of time, and cooling the oven to ambient temperature at a controlled rate ranging from about 2°F/min to about 20°F/min.
	Exemplary prior art includes:
Arnold et al.(WO 02/24620), which teaches the preparation of a catalyst by converting a particulate catalyst precursor via calcination, wherein a stream of the catalyst precursor is passed through at least one calcination zone at a substantially constant speed; and
Weiguny et al. (DE 10 211446), which teaches the preparation of a catalyst, in which a stream of the catalyst precursor is passed through at least one calcining zone at a substantially constant speed, wherein the gas temperature fluctuates from the setpoint at each place in the area of the flow of the catalyst precursor after half the length of the calcination zone by 5°C, and wherein the local difference in the gas temperature between any places in the area of the flow of the catalyst precursors after half the length of the calcination zone is 5°C.
Neither of these references teach or suggest the specifically recited steps of the claimed process, e.g., of the step of recirculating the calcining gas into the reheating chambers at least 10 times.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 1, 2022